Exhibit 10.1

FOURTH AMENDMENT TO ADDENDUM TO MORTGAGE SELLING AND SERVICING

CONTRACT (EAF Agreement)

This Fourth Amendement (the “fourth Amendement”) to that Addendum To Mortgage
Selling and Servicing Contract dated effective as of July 1,2012 (the “EAF
Agreement”) by and between FANNIE MAE, a corporation organized and existing
under the laws of the United States (“Fannie Mae”) and GREEN TREE SERVICING LLC,
a limited liability company organized and existing under the laws of the State
of Delaware (“Servicer”), is hereby mutually agreed upon and entered into
effective June 30, 2013.

WITNESSETH:

WHEREAS, Fannie Mae and Servicer desire to extend the Early Reimbursement Period
during which Fannie Mae will make payment of certain Periodic Early
Reimbursement Amounts under the EAF Agreement;

NOW, THEREFORE, in consideration of the mutual premises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon terms and subject to the
conditions set forth herein, Fannie Mae and Servicer agree as follows:

Section 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the EAF Agreement, as amended hereby, are used herein as
therein defined.

Section 2. Early Reimbursement Period. The time period during which Fannie Mae
will make payment of Periodic Reimbursement Amounts identified in the section of
the EAF Agreement titled “Early Reimbursement Period” shall be extended from
June 30, 2013 to “July 31,2013.”

Section 3. Continuing Effect of the EAF Agreement. Except as expressly amended
hereby, the provisions of the EAF Agreement are and shall remain in full force
and effect.

Section 4. Counterparts. This Fourth Amendment to EAF Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, each of the undersigned parties has caused this Fourth
Amendment to EAF Agreement to be duly executed in its name by one of its duly
authorized officers, all as of the date first above written.

 

FANNIE MAE     GREEN TREE SERVICING LLC By:     By: Name:     Name: Title:    
Title: Date:     Date: